Citation Nr: 0021124	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for mechanical low back pain.

2.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the left knee.

3.  Entitlement to a disability evaluation in excess of 10 
percent for left ankle sprain.

4.  Entitlement to a disability evaluation in excess of 10 
percent for impingement syndrome of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1994.  Service records show that the veteran served in the 
Persian Gulf War and was awarded the Combat Action Ribbon.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision dated in December 1994 
from the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (the RO) which granted service 
connection for mechanical low back pain, left ankle sprain, 
impingement syndrome of the right shoulder and patellofemoral 
syndrome of the left knee.  Noncompensable disability 
evaluations were assigned from January 19, 1994.  

A June 1996 RO rating decision assigned 10 percent disability 
evaluations to the service-connected low back disability, 
left ankle sprain, and right shoulder disability effective 
from January 19, 1994.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Veterans Appeals for 
Veteran's Claims (Court) held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.  Consequently, the issues 
of entitlement to increased ratings for the right shoulder, 
low back and left ankle disabilities are still before the 
Board for appellate review.  

The December 1994 rating decision denied entitlement to 
service connection for a right knee disorder.  The veteran 
filed a timely appeal as to that issue.  In a June 1996 
rating decision, service connection was granted for 
patellofemoral syndrome of the right knee.  A 10 percent 
evaluation was assigned effective January 19, 1994.  The 
veteran did not express disagreement with the June 1996 
rating decision.  Thus, the issue of entitlement to service 
connection for a right knee disability is not before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The service-connected mechanical low back pain is 
principally manifested by pain on motion.  

2.  The service-connected patellofemoral syndrome of the left 
knee is principally manifested by complaints of pain with 
activity, with no objective findings of left knee pathology.    

3.  The service-connected left ankle sprain is principally 
manifested by complaints of instability and pain, and 
objective findings of pain over the lateral aspect of the 
left ankle, mild to moderate ankle tenderness to palpation 
over the anterior talofibular ligament, and moderate 
limitation of motion.  

4.  The service-connected impingement syndrome of the right 
shoulder is principally manifested by decreased range of 
motion of the right shoulder and arm with painful motion and 
pain to palpation over the acromioclavicular joint; the 
veteran was able to move his right arm beyond the shoulder 
level.    

5.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for mechanical low back pain have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (1999).

2.  The criteria for a compensable percent disability 
evaluation for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for a disability evaluation in excess of 10 
percent rating for left ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024, 5271 (1999). 

4.  The criteria for a disability evaluation in excess of 10 
percent for impingement syndrome of the right (major) 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5201 
(1999).

5.  Extraschedular disability ratings are not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
four service-connected disabilities.  In the interest of 
clarity, the Board will discuss the applicable law and 
regulations.  This will be followed by a discussion of each 
issue on appeal, including a review of the factual background 
for each issue and an analysis of the veteran's claims for 
increased disability ratings.  Finally, the matter of 
extraschedular ratings will be discussed.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Additional law and regulations pertinent to the individual 
issues on appeal will be discussed where appropriate below.

Initial matters

Initially, the Board concludes that each of the veteran's 
claims is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
each claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in June 1994, March 1996 and 
June 1998, and has had a full opportunity to present evidence 
and argument in support of this claim, including presenting 
personal testimony at a hearing at the RO in February 1996.  

Review of the record reveals that the veteran's service 
medical records are missing.  The RO made a diligent effort 
to locate such records but to no avail.  The RO made 
supplemental requests to the Department of Defense, but the 
records were not located.  See Hayre v. West, 188 F. 3d 1327 
(1999).  The RO notified the veteran that his service medical 
records are missing and advised the veteran as to the other 
information he would be able to submit in support of his 
claims.  

The Board points out that the issues on appeal are 
entitlement to increased evaluations and, although the entire 
medical history must be considered, to a great degree the 
post-service medical evidence, which is of record, is 
dispositive of the issues on appeal.  The Board further notes 
that the veteran was afforded an adequate VA examination soon 
after service separation.  

For the reasons stated above, the Board believes that VA has 
attempted to fulfill its statutory duty to assist the veteran 
in the development of his claim to the extent possible. 

Since some of the veteran's service medical records are 
missing, VA has a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The analysis of the veteran's 
claim was undertaken with these duties and obligations in 
mind. 

Once the evidence has been assembled, it is the Board's 
responsibility to review the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Entitlement to an increased rating for mechanical low back 
pain

Pertinent Law and Regulations

Under the provisions of Diagnostic Code 5292 [limitation of 
motion of the lumbar spine], a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Under Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 U.S.C.A. 
§ 7104(a) (west 1991); 38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of terminology such as "minimal" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999). 

Factual Background

A June 1994 VA general medical examination report indicates 
that the veteran reported straining his low back in 1992.  
Examination revealed that the veteran's gait and posture were 
normal.  Range of motion of the low back was flexion to 
95 degrees.  Neurological examination revealed normal motor 
function in terms of strength.  The diagnosis, in pertinent 
part, was history of low back strain.  

A June 1994 VA spine examination report indicates that the 
veteran reported that in July 1992, he injured his back in 
service.  He reported having severe back pain.  He did not 
have radicular symptoms in the lower extremities, weakness, 
or numbness.  It was noted that X-ray examination of the 
lumbar spine in 1993 revealed no abnormalities.  The veteran 
stated that since then, he has had no improvement in his 
symptoms.  He had constant pain which was aggravated by 
activity, and was primarily aggravated by any type of 
activity with forward bending.  He stated that he had 
occasional night pain.  He usually got relief with rest.  

Examination revealed that the veteran ambulated without 
difficulty.  There were no postural abnormalities or fixed 
deformities of the lumbar spine.  Musculature of the back was 
normal.  There were no paraspinal spasms and he was nontender 
paraspinally to palpation.  There was tenderness in the 
midline to palpation over the lumbosacral area and over the 
sacroiliac joints bilaterally, the left side greater than the 
right.  Range of motion of the lumbar spine was forward 
flexion to 60 degrees, backward extension to 10 degrees, left 
and right lateral flexion to 20 degrees, and rotation to the 
left and right to 50 degrees.  The veteran stated that he was 
tender with range of motion.  Motor function in the lower 
extremities was 5/5 throughout and symmetrical.  Sensation 
was intact to pinprick and light touch.  Reflexes were 2+ at 
the quadriceps and Achilles tendons bilaterally.  The 
impression was mechanical low back pain with no signs of 
nerve root irritation.  

A November 1995 treatment record by Dr. A.N. indicates that 
the veteran reported having low back pain.  He denied muscle 
spasm, restriction of movement, and radiating pain to the 
groin or legs.  Examination revealed paraspinal muscle spasm 
in the lumbosacral area without point tenderness.  Forward 
bending, heel/toe walking and straight leg raising were 
within normal limits.  There were no neuromuscular deficits 
present.  The assessment, in pertinent part, was low back 
pain, probably mechanical.  Motrin and heat massage to the 
low back were prescribed and proper body mechanics were 
discussed.   

At a hearing before the RO in February 1996, the veteran 
stated that he currently had pain in his back; the pain was a 
four out of ten.  He stated that the back disability 
prevented him from doing his job.  He could not stand or sit 
for a long period of time.  He lost about two or three days 
of work in the last seven months.  Tr. 18.  He stated that he 
had muscle spasms and trouble bending.  [hearing transcript, 
pages 17-18.

A March 1996 VA spine examination report indicates that the 
veteran reported that he had constant low back pain with 
intermittent flare-ups of symptoms.  The pain non-radiating.  
The pain was worse with prolonged standing and sitting, as 
well as any significant activities.  There were no postural 
abnormalities or fixed deformities.  There was mild 
paraspinal muscle spasm.  Range of motion of the lumbar spine 
was forward flexion to 70 degrees, backward extension to 30 
degrees, left and right lateral flexion to 40 degrees, and 
left and right rotation to 30 degrees.  The examiner noted 
that the veteran seemed to grimace on extremes of motion, 
indicating pain.  Motor examination was 5/5 in strength.  
There was no sensory deficits.  The diagnosis was non-
radiating mechanical low back pain.  X-ray examination 
revealed minimal retrolisthesis of L5 to S1 without marked 
disc space narrowing which represented early degenerative 
changes.  

A June 1998 VA examination report indicates that the veteran 
reported having pain, weakness, fatigue, lack of endurance 
and back stiffness, which occurred daily and may last a few 
days.  Overuse, lifting heavy objects, and bending over 
aggravated that pain.  Massage, Motrin, muscle relaxants, and 
heating pads relieved the pain.  The veteran stated that the 
pain and stress of the pain caused fatigue and lack of 
endurance and interfered with his daily function.  In terms 
of activities of daily living, he was able to perform 
everything except vacuuming the floor or shopping.  He stated 
that shopping required prolonged standing and walking.  He 
stated that taking out of the trash aggravated his back 
disorder and that pushing the lawn mower was difficult.  He 
stated that he worked as a manager and a theater technician 
for three years.  He stated that his physical complaints have 
affected his job in that he could not bend, kneel, or pick up 
heavy tools.  The veteran indicated that over the past three 
years, he has lost time approximately one month from work.  

Examination revealed no spasm, tenderness, or painful motion.  
Musculature of the back was normal.  His posture was normal.  
Range of motion of the lumbar spine was flexion to 90 degrees 
out of 90 degrees, extension to 25 degrees out of 25 degrees, 
and right and left lateral bending to 25 degrees out of 25 
degrees.  There was no further limitation of motion by pain. 
Neurological examination revealed motor strength of 5/5 
throughout the lower extremities.  Sensation was normal to 
pinprick and light touch throughout.  There was no 
generalized muscle weakness or wasting.  X-ray examination of 
the lumbar spine was normal.  The examiner indicated that 
there was no evidence on physical examination of a 
significant arthritis or lumbosacral strain.  Subjectively, 
the veteran complained of episodic flare-ups of pain 
aggravated by prolonged walking, sitting, repetitive bending, 
stooping and heavy lifting.  Objectively, he had full range 
of motion of the lumbosacral spine.  His reflexes were normal 
and his strength was normal.  There were no secondary 
deficits.  Gait was normal.  The examiner indicated that the 
pain does impact some of the veteran's activities of daily 
living such as taking out the trash or pushing the lawn 
mower.  He alleged that it has impacted on his job as a 
theater technician in that he could not lift heavy tools.   

Analysis

The veteran's service-connected low back pain is currently 
evaluated by the RO as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295-5292.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Applying the criteria found in Diagnostic Code 5295, the 
medical evidence shows that the veteran's disability is 
principally manifested by chronic pain on motion.  The most 
recent VA examination report in June 1998 revealed no lumbar 
strain, although there were findings of lumbar strain in the 
past.  Similarly, although back spasms were identified in the 
past, none was found on this most recent examination.  
The most recent examination in June 1998 found no objective 
evidence of limitation of motion of the lumbar spine.

The Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5295.  The medical evidence of record 
establishes that the veteran has a back disability with 
characteristic pain on motion of the lumbar spine.  There is 
no recent evidence eof muscle spasm, no evidence of loss of 
lateral spine motion in the standing position, or listing of 
the whole spine to the opposite side with positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or abnormal mobility with forced motion.  Consequently, 
the Board finds that a 10 percent evaluation is appropriate 
under Diagnostic Code 5295, and a disability evaluation in 
excess of 10 percent is not warranted.  

The Board has also evaluated the veteran's lumbar spine 
disability under Diagnostic Code 5292.  The that most recent 
VA examination report dated in June 1998 indicated there was 
no objective evidence of limitation of motion of the lumbar 
spine.  Although previous examination reports had referred to 
some loss of limitation of motion of the spine, there is no 
evidence in the record of moderate or severe limitation of 
motion.  Thus, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  There was no evidence of arthritis upon the 
June 1998 X-ray examination.  Thus, Diagnostic Code 5003, 
degenerative arthritis, is not for application.  There is no 
evidence of a fracture of the vertebra of the lumbar spine.  
Thus, Diagnostic Code 5285 is not for application.  There was 
no evidence of ankylosis of the lumbar spine.  Consequently, 
Diagnostic Code 5289 is not for application.  There is no 
evidence of intervertebral disc disease of the lumbar spine.  
In particular, neurological findings with respect to the 
lower extremities have been uniformly negative.  Thus, 
Diagnostic Code 5293 is not for application.  

DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain, 
weakness, fatigue, stiffness and lack of endurance in the low 
back due to the back disability.  The veteran reported that 
bending over, overuse, or lifting heavy objects aggravated 
the pain.  However, VA examinations revealed no evidence of 
generalized muscle weakness or wasting, deformities, or 
postural abnormalities.  The veteran's strength was normal, 
and the veteran had full range of motion of the lumbar spine 
upon VA examination in June 1998.  The Board notes, moreover, 
that the criteria for the 10 percent rating under Diagnostic 
Code 5295 specifically contemplates characteristic pain on 
motion.  

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's low back 
disability does not cause additional functional impairment, 
such as loss of motion and weakness due to pain on use so as 
to warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although 
the Board has no reason to doubt the veteran's statements 
that certain of his activities may be more difficult to 
perform at times due to his service-connected back 
disability, the currently assigned 10 percent rating 
contemplates such loss.    

Fenderson Considerations

All of the veteran's service connected disabilities were made 
effective from January 19, 1994, the day after he left 
service.  There is no evidence of record that the veteran's 
service-connected mechanical low back pain was more severe at 
any time since January 19, 1994.  Accordingly, a higher 
staged rating under Fenderson is not warranted.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected mechanical low back pain is not 
warranted, for the reasons and bases described above.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent for the service-connected mechanical low 
back pain.  The benefit sought on appeal is accordingly 
denied.

Entitlement to an increased rating for patellofemoral 
syndrome of the left knee

Pertinent Law and Regulations

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

In VAOPGCPREC 23-97, VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In VAOPGCPREC 9-98, General Counsel stated if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.   

Factual background

A June 1994 VA general medical examination report indicates 
that the veteran reported that he repeatedly injured his 
knees in service while working aboard a ship.  He stated that 
the left knee was painful in cold weather.  Examination 
revealed that his gait was normal.  The left knee 
hyperextended to 4 degrees.  Flexion was to 148 degrees.  
Motor function was normal in terms of strength.  The veteran 
was able to walk on his toes and heels.  

A June 1994 VA joints examination report reveals that the 
veteran reported that he first injured his left knee in 
October 1990.  The veteran stated that ever since service, he 
had occasional pain over the anterior knee which was 
symptomatic with changes in weather.  He denied symptoms of 
instability.  He denied having locking or popping.  The only 
time he had significant pain was with changes in the weather.  
Examination revealed that the veteran ambulated without a 
limp.  There was no effusion, swelling, or deformity of the 
left knee.  Range of motion of the knee was from full 
extension to 130 degrees flexion.  It was nontender with 
range of motion.  His medial and lateral joint line was 
nontender.  There was mild pain to patellar palpation over 
the medical and lateral facets, and he had mild patellar 
compression.  The diagnosis, in pertinent part, was mild 
patellofemoral syndrome.  

At a hearing before the RO in February 1996, the veteran 
stated that he took Motrin for his left knee pain.  He stated 
that it alleviated the pain but the pain did not entirely go 
away.   He indicated that his left knee symptoms occurred 
once a month [hearing transcript, page 26].  

A March 1996 VA joints examination report indicates that the 
veteran stated that his left knee did not really bother him 
to a significant degree.  He had no significant complaints of 
giving way or locking of the knee.  Examination of the knees 
revealed no swelling or deformity.  Range of motion of the 
left knee was zero degrees on extension to 35 degrees on 
flexion.  The examiner indicated that he did not find 
objective evidence to support the veteran's subjective 
complaints of this examination.  The diagnosis was 
patellofemoral syndrome secondary to lateral tracking 
malalignment.  It was noted that the left knee did not seem 
to bother the veteran to a significant degree.  

A June 1998 VA examination report indicates that the veteran 
reported that exercise, sitting for a long period of time and 
prolonged walking aggravated the knee.  He took over-the-
counter analgesics and has not received treatment for his 
disabilities since leaving the military.  Examination 
revealed that the veteran used no assistive devices for 
ambulation.  His gait was normal.  There was full range of 
motion in the knees, zero degrees to 140 degrees.  The 
veteran's medical records were reviewed.  The examiner 
indicated there was insufficient evidence to indicate that 
there is any internal derangement of the knee or arthritis.  
No diagnosis was made.

Analysis

The RO has rated the veteran's patellofemoral syndrome of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
[other impairment of knee].  A noncompensable evaluation is 
currently assigned to the left knee disability.  See 38 
C.F.R. § 4.31 (1999) [in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no percent evaluation, a no percent evaluation 
will be assigned when the required residuals are not shown]. 

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for 10 percent evaluation for the service-
connected patellofemoral syndrome of the left knee under the 
provisions of Diagnostic Code 5257.  Although there are 
subjective complaints of occasional knee pain that is 
aggravated by activity, the March 1996 and June 1998 
examinations of the knee, both of which appear to have been 
very thorough, failed to identify any knee pathology.  The 
facts as to this issue squarely fit under 38 C.F.R. § 4.31; a 
noncompensable disability rating is warranted.

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  In 
applying the law to the existing facts, the Board finds that 
a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 and 5261 for limitation 
of motion of the left knee.  There is no evidence supporting 
a finding of limitation of extension to 10 degrees or more.  
Extension of the left knee was normal.  There is no medical 
evidence supporting a finding of limitation of flexion to 30 
degrees or less.  Flexion of the veteran's left knee ranged 
from 35 degrees to 140 degrees.  Indeed, on the most recent 
VA examination in June 1998, range of motion of the left knee 
was normal.  Thus, a disability evaluation in excess of 10 
percent is not warranted under the Schedule for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

With respect to VAOPGCPREC 23-97 and VAOPGCPREC 9-98, the 
objective medical evidence of record is negative for any 
evidence of arthritis of the left knee.  

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 


Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected left knee disability was more 
severe at any time since January 19, 1994.  Accordingly, a 
staged rating under Fenderson is not warranted.

Conclusion

In summary, a noncompensable disability evaluation is 
warranted for the service-connected patellofemoral syndrome 
of the left knee under the provisions of Diagnostic Code 
5257, for the reasons and bases described above.  The benefit 
sought on appeal is denied.    

Entitlement to an increased rating for left ankle sprain

Pertinent Law and Regulations

The provisions of Diagnostic Code 5024, tenosynovitis, 
indicate that such disease will be rated on limitation of 
motion of the affected parts as degenerative arthritis.
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999).

The words "moderate" and "marked" are not defined in the 
VA Schedule for Rating Disabilities.  "Moderate" is defined 
as "of average or medium quality, amount , scope, range, 
etc."  Webster's New World Dictionary, Third College Edition 
(1988) at 871.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Id. at 828.

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (1999). 

Factual Background

A June 1994 VA general medical examination report indicates 
that the veteran's gait was normal.  Range of motion of the 
left ankle was dorsiflexion to 15 degrees and plantar flexion 
to 45 degrees.  The feet had normal temperature and function.  
Deep tendon reflexes were normal.  Motor function was normal 
in terms of strength.  He was able to walk on his toes and 
heels without difficulty.  The diagnosis, in pertinent part, 
was history of left ankle strain.  

A June 1994 VA joints examination report indicates that the 
veteran reported that he twisted his left ankle in May 1991.  
X-ray examination was taken and there was no fracture.  Grade 
III lateral ankle strain was diagnosed.  The veteran reported 
that at the current time, he had pain with changes in the 
weather or prolonged standing.  The pain was located over the 
lateral aspect of the left ankle.  He reportedly sustained 
sprains when walking on uneven ground.   The veteran was able 
to walk an unlimited distance.  He was able to run without 
difficulty.  However, his ankle felt unstable; when moving 
and twisting, he was cautious.  

Examination of the left ankle revealed no swelling.  There 
was no deformity or instability to inversion or eversion.  
There was mild to moderate lateral ankle tenderness to 
palpation primarily over the anterior talofibular ligament.  
Range of motion of the left ankle was dorsiflexion to 20 
degrees and plantar flexion to 65 degrees.  Range of motion 
of the left ankle was nontender.  The diagnosis, in pertinent 
part, was status post left ankle sprain.  It was noted that 
although the veteran continued to improve, he still continued 
to complain of mild symptoms of instability and pain.  

At a hearing before the RO in February 1996, the veteran 
stated that he experienced pain in his left ankle.  If he was 
walking up an incline, his ankle would start to hurt after 
walking a block or a block and a half.  On a flat surface, he 
was able to walk about five blocks before the ankle started 
to bother him.  He stated that he had instability in the left 
ankle.  [hearing transcript, pages 24- 25].  

A March 1996 VA joints examination report indicated that the 
veteran stated that his left ankle became painful if he 
walked on uneven ground for any significant period of time or 
if he stood for long periods of time.  Examination of the 
left ankle revealed no swelling or deformity.  There was a 
negative Lachman's test.  There was no gross instability of 
the left ankle.  There was pain in the sinus tarsi.  Range of 
motion of left ankle was plantar flexion to 50 degrees and 
dorsiflexion to 10 degrees.  X-ray examination of the left 
ankle was essentially within normal limits.  The diagnosis, 
in pertinent part, was mild sinus tarsi syndrome.  The 
examiner indicated that he did not find objective evidence to 
support the veteran's subjective complaints upon examination.   

A June 1998 VA examination report indicates that the veteran 
reported having left ankle stiffness, weakness, pain, 
occasional swelling, instability, fatigue, and lack of 
endurance.  He did not describe any locking.  He stated that 
he had pain and sometimes weakness and instability as well as 
lack of endurance in his ankle.  He stated that exercise, 
sitting for a long period of time, and prolonged walking 
aggravated the ankle.  He took over-the-counter analgesics.  
The veteran has not received treatment for this condition 
since leaving the military.  Examination revealed that the 
veteran used no assistive devices for ambulation.  His gait 
was normal.  His feet showed no signs of abnormal weight 
bearing.  There was full range of motion in the ankles.  
Dorsiflexion was zero to 20 degrees; plantar flexion was zero 
to 45 degrees.  There was no generalized weakness or muscle 
wasting.  The veteran's medical records were reviewed.  X-ray 
examination of the left ankle was normal.  The examiner 
indicated that there was insufficient evidence to indicate 
any pathology of the left ankle.

Analysis

The RO has rated the veteran's left ankle sprain, by analogy, 
under Diagnostic Codes 5024 [tenosynovitis] and 5271 [limited 
motion of ankle].  See 38 C.F.R. § 4.20.  As discussed above, 
a 10 percent evaluation is currently assigned to the left 
ankle disability.  

The provisions of Diagnostic Codes 5024 and 5003 indicate 
that the disability will be rated on limitation of motion of 
the joint affected.  In this case, the part affected is the 
left ankle.  Limitation of motion of the ankle is rated under 
the provisions of Diagnostic Code 5271.  

In applying the laws to existing facts, the record does not 
demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the 
service-connected left ankle disability under the provisions 
of Diagnostic Code 5271, limitation of motion of the ankle.  
The medical evidence of record does not demonstrate that the 
veteran's left ankle has marked limitation of motion.  
Indeed, the Board is hard pressed to identify any limitation 
of motion whatsoever from the recent examination reports.  In 
particular, his gait was described as normal; he did not 
require the use of assistive devices; there was no gross 
instability of the ankle; and X-rays were normal.  As 
discussed in detail above, recent examination reports have 
indicated that the veteran's left ankle is in essence without 
any objective pathology.

The Board concludes that the medical findings do not warrant 
the assignment of a disability evaluation greater than 
10 percent for the service-connected left ankle sprain under 
the provisions of Diagnostic Code 5271.  

DeLuca considerations

Although the veteran has complaints of instability, weakness, 
pain, occasional swelling, fatigue and lack of endurance of 
the left ankle, recent VA examinations revealed no evidence 
of generalized weakness or muscle wasting.  Strength was 
normal.  The Board further points out that the examiner who 
performed the March 1996 VA examination did not find any 
objective evidence to support the veteran's subjective 
complaints upon examination.  The examiner who performed the 
June 1998 VA examination report found insufficient evidence 
to indicate any pathology of the left ankle.  Thus, the Board 
finds that the provisions of 38 C.F.R. §§ 4.40 or 4.45 do not 
provide a basis for a rating in excess of 10 percent.  

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected left ankle sprain is not warranted, 
for the reasons and bases described above.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a disability evaluation in excess of 
10 percent for the service-connected left ankle.  The benefit 
sought on appeal is accordingly denied.

Entitlement to an increased rating for impingement syndrome 
of the right shoulder

Pertinent Law and Regulations

The veteran's service-connected impingement of the right 
(major) shoulder has been rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5024 and 5201 (1999).

The provisions of Diagnostic Code 5024, tenosynovitis, have 
been discussed above.

Limitation of motion of the arm is rated under Diagnostic 
Code 5201, limitation of motion of the arm.  Under this 
diagnostic code, a 20 percent rating is assigned when there 
is limitation of motion of the major or minor arm at shoulder 
level  A 20 percent evaluation is assigned for limitation of 
motion of the minor arm to midway between the side and 
shoulder level, and a 30 percent rating is warranted when 
there is limitation of motion of the major arm midway between 
the side and shoulder level.  A 30 percent evaluation is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side and a 40 percent disability evaluation 
is warranted when there is limitation of motion of the major 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1999). 

Factual Background

A June 1994 VA general medical examination report indicates 
that the veteran reported that his shoulder popped and 
snapped for the previous one and a half years with occasional 
pain in the trapezius area.  It was noted that the veteran 
was right-handed.  The shoulders had normal abduction, 
forward rotation, and eternal rotation.  Motor function was 
normal in terms of strength.  

A June 1994 VA joints examination report indicates that the 
veteran stated that he had no specific injury to his 
shoulders in service, but he first noticed pain in his 
shoulders in November 1991.  The pain was in the superior and 
posterior aspects of his shoulder.  It was aggravated with 
overhead activity and with repetitive use of the upper 
extremities. He had some numb sensation occasionally over the 
superior aspect of his shoulder.  The veteran stated that the 
pain in the shoulders was 3 to 4 out of a scale of 1 to 10.  
The pain was activity-related and relieved by rest.

Examination of the right shoulder revealed no deformity to 
visual inspection.  The acromioclavicular joint was nontender 
to palpation.  The posterior shoulder was nontender.  He had 
mild tenderness over the anterolateral aspect of the 
shoulder.  He had no signs of instability.  He had a negative 
apprehension sign.  He had mild signs of impingement.  Motor 
function revealed that the supraspinatus and infraspinatus 
was 5/5.  Range of motion the right shoulder was symmetrical 
with the left.  Flexion was to 160 degrees, abduction was to 
160 degrees, extension was to 45 degrees, external rotation 
was to 90 degrees, and internal rotation was to 60 degrees.  
The shoulder was tender in the extremes of range of motion.  
The diagnosis, in pertinent part, was right shoulder pain, 
mostly likely secondary to mild impingement syndrome.  

At a hearing before the RO in February 1996, the veteran 
stated that he experienced constant pain in his shoulder for 
the past three and a half years and that he lost about five 
days from work in the past seven months due to the shoulder 
disability [hearing transcript, pages 4-5].  

A March 1996 VA joints examination report indicates that the 
veteran stated that he had pain on abduction of the right 
shoulder and that he had difficulty lifting and doing 
overhead activities.  Examination of the right shoulder 
revealed no swelling.  Regarding deformity, the examiner 
indicated that the veteran had what appeared to be probably 
an old type II acromioclavicular separation.  He had some 
pain over the acromioclavicular joint with palpation both 
anteriorly and posteriorly.  Range of motion of the right 
shoulder was forward flexion to 100 degrees, extension to 
30 degrees, abduction to 100 degrees, adduction to 30 
degrees, internal rotation to 6 inches from scapula, and 
external rotation to 30 degrees.  X-ray examination of the 
right shoulder were consistent with a type II 
acromioclavicular separation.  He had early degenerative 
changes of the acromioclavicular joint.    

A June 1998 VA examination report indicates that the veteran 
reported that he had right shoulder stiffness, weakness, 
pain, occasional swelling, instability, fatigue, and lack of 
endurance.  He had difficulty lifting when he had shoulder 
and neck stiffness.  He had flare-ups off and on; the flare-
ups could occur daily and may last several days.  Changes in 
weather and overuse aggravated the shoulder.  The veteran has 
not received medical treatment for this condition since 
leaving the military.  

Examination revealed that posture was normal.  Examination of 
the right shoulder revealed decreased range of motion.  Right 
shoulder abduction was limited by pain to 115 degrees, but 
actively, he could raise it up to 125 degrees.  Right 
shoulder forward flexion was to 125 degrees and was limited 
by pain.  The veteran was able to reach 130 degrees actively.  
There was no tenderness, swelling, or instability to the 
right shoulder.  Internal and external rotation was zero to 
90 degrees.  Motor strength was 5/5 throughout in the upper 
extremities.  Sensation was normal to pinprick and light 
touch throughout.  Reflexes were 2+ in the biceps and 
triceps, bilaterally.  There was no generalized weakness or 
muscle wasting.  The veteran's medical records were reviewed.  
X-ray examination of the right shoulder was normal.  The 
diagnosis, in pertinent part, was right shoulder impingement 
syndrome.  The examiner stated that there was limited range 
of motion of the right shoulder.  Subjectively, the veteran 
claimed to have limited ability to do overhead reaching, 
pulling, and lifting.  Objectively, there was decreased range 
of motion of the shoulder joint, but no loss of strength, 
sensation, or muscle atrophy.  The examiner stated that this 
disability had not impacted the veteran's activities of daily 
living, but in terms of work, the veteran reported that he 
could not perform overhead manipulation on a continuous or 
frequent basis.  

Analysis

The RO has rated the veteran's impingement syndrome of the 
right shoulder, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024 [tenosynovitis] and 5201 [limitation of 
motion of arm].  See 38 C.F.R. § 4.20.  As discussed above, a 
10 percent evaluation is currently assigned to the right 
shoulder disability.  The medical evidence of record 
establishes that the veteran's right upper extremity is his 
dominant or major extremity.  

The provisions of Diagnostic Codes 5024 and 5003 indicate 
that the disability will be rated on limitation of motion of 
the joint affected.  In this case, the joint affected in the 
right acromioclavicular joint and the part affected is the 
right arm.  Limitation of motion of the arm is rated under 
the provisions of Diagnostic Code 5201.

In essence, the RO assigned a 10 percent disability 
evaluation to the veteran's impingement syndrome of the right 
shoulder based upon findings of noncompensable limitation of 
motion of the right arm with evidence of painful motion.  

In applying the laws to existing facts, the record does not 
demonstrates the requisite objective manifestations for a 
20 percent evaluation for the service-connected right 
shoulder disability under the provisions of Diagnostic Code 
5201.  The medical evidence of record does not demonstrate 
that the veteran's right arm, which is his major arm, is 
limited to the shoulder level or less, which must be shown in 
order for a disability evaluation in excess of 10 percent to 
be assigned under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201; see also 38 C.F.R. § 4.71, 
Plate I [demonstrating that full abduction of the shoulder is 
to 180° and abduction to shoulder level is 90°].  The VA 
examination reports show that the veteran had flexion of the 
right shoulder/arm to 100 to 160 degrees and abduction to 100 
to 160 degrees.  The June 1998 VA examination report 
indicates that the veteran was able to forward flex his right 
arm to 125 degrees.  

The medical evidence thus establishes that the veteran has 
range of motion of the right shoulder beyond the shoulder 
level.  Based on the evidence of record, the Board concludes 
that the medical findings do not warrant the assignment of a 
disability evaluation greater than 10 percent for the 
service-connected right shoulder disability under the 
provisions of Diagnostic Code 5201.  

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  In an effort to afford the veteran the highest 
possible evaluation, the Board has examined all other 
diagnostic codes pertinent to the shoulder.  Under Diagnostic 
Code 5203, impairment of the clavicle or scapula, a 
disability evaluation in excess of 10 percent is assigned 
when the medical evidence establishes nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  However, in this case. a review of the record reveals 
that the medical evidence does not demonstrate nonunion of 
the right clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  The March 1996 X-ray 
examination revealed no evidence of active bone or joint 
pathology.  The June 1998 X-ray examination of the right 
shoulder was normal.  The Board concludes that a disability 
evaluation in excess of 10 percent would not be warranted for 
the service-connected right shoulder disability under the 
provisions of Diagnostic Code 5203.  

DeLuca Considerations

As discussed above, the June 1998 VA examination report 
indicates that right shoulder motions were limited somewhat 
by pain; abduction was limited to 115 (vs. 125 degrees 
actively) degrees and flexion was limited to 125 degrees (vs. 
130 degrees).  This compares with normal findings abduction 
and flexion of 180 degrees.  See 38 C.F.R. § 4,71, Plate I.  
Internal and external rotation were normal, that is from zero 
to 90 degrees.  Id.

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
taken into consideration, the additional limitation of motion 
caused by pain does not approximate that which would allow 
for the assignment of additional disability.  The veteran is 
still able to raise his arm above shoulder level.  The Board 
has no reason to doubt that the veteran experiences pain on 
movements of his arm above shoulder level.  However, in order 
for additional disability to be assigned the pain must be 
accompanied by functional loss.  The 10 percent evaluation 
currently assigned to the right shoulder disability 
contemplates painful motion.  

Moreover, recent VA examinations have revealed normal 
strength of the right shoulder.  There was no generalized 
weakness or muscle wasting.  Of particular significance, the 
June 1998 VA examination report indicated that the examiner 
found no evidence of loss of strength or muscle atrophy.  

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's right 
shoulder disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.    

Fenderson consideration

There is no medical evidence of record to the effect that the 
veteran's service-connected impingement of the right shoulder 
was more severe at any time since January 19, 1994.  
Accordingly, a staged rating under Fenderson is not 
warranted.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected impingement syndrome of the right 
shoulder is not warranted, for the reasons and bases 
described above.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 10 percent for the 
service-connected right shoulder disability.  The benefit 
sought on appeal is accordingly denied.

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the June 1996 
rating decision, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the right shoulder, low back, and left ankle 
disabilities on appeal.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

The Board notes that the veteran has not raised, and the RO 
has not adjudicated, the issue of entitlement to an 
extraschedular rating for the left knee disability.  That 
matter will accordingly not be discussed.  See Floyd, supra.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran's service-connected disabilities right shoulder, 
left ankle, and low back disabilities have been discussed in 
detail above.  The veteran asserted during the February 1996 
RO hearing that his disabilities prevented him from working 
in that he stayed home from two to five days for each 
disability in seven months.  At the June 1998 VA examination, 
the veteran reported that he lost about one month of work in 
three years due to his disabilities.  

The Board has no reason to doubt that the veteran's 
disabilities cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

There is no indication that the veteran has been hospitalized 
recently for any of the three disabilities.  Indeed, it 
appears that he has not received any medical treatment for 
any of these disabilities recently, although he does use 
over-the counter medications.

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for any of the three disabilities in question.  

ORDER

Entitlement to an increased evaluation for mechanical low 
back pain is denied.

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee is denied.

Entitlement to an increased evaluation for left ankle sprain 
is denied.

Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

